Citation Nr: 9933831	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of myocardial infarction, to 
include service connection for ischemic heart disease on an 
accrued benefits basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Air Corps from March 1943 to January 1946.  He was a prisoner 
of war (POW) of the German Government from November 1943 to 
May 1945.  He died on November [redacted], 1995.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from ratings decisions issued in May and 
June 1996 from the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from March 1943 to 
January 1946.  He was a POW of the German Government from 
November 1943 to May 1945.

2.  His service medical records indicate that he suffered 
only from bronchitis during his internment as a POW, and that 
he had a normal recovery from this condition.  Following his 
repatriation, no other physical or mental abnormalities were 
found present on a September 1945 physical examination for 
flying status and on an October 1945 discharge physical 
examination.  The balance of the service medical records are 
entirely negative for any abnormalities of the chest or 
heart.

3.  Many years after service, in February 1994, the veteran 
reported that he experienced chest pain, toothache, cavities, 
loss of teeth, chills, and fever during his 18 months of 
captivity, but he specifically denied any problems with 
swelling of the joints, legs and/or feet, and muscles.

4.  The veteran died in November 1995, at the age of 73, due 
to myocardial infarction.  No autopsy was performed and no 
conditions were listed on the death certificate as underlying 
or contributory causes of death.

5.  Although the veteran reported a history of sustaining a 
heart attack in 1957 at age 35, eleven years after service 
discharge, VA and private medical records in the file reflect 
that he was first diagnosed with coronary artery disease and 
ischemic cardiomyopathy in 1994.

6.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to ischemic 
heart disease or any other disease of the heart or 
cardiovascular system.

7.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to any event or 
etiology in service, including any medical infirmities he 
suffered as a result of his POW internment.

8.  The medical evidence in the file at the date of the 
veteran's death did not show a link between ischemic heart 
disease and any event or etiology in service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include entitlement to service connection 
for ischemic heart disease on an accrued benefits basis, is 
not well grounded and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by "either evidence contemporaneous with 
service or the presumption period or evidence that is post-
service or post-presumption period."  Id.  However, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology to well ground the claim 
under 38 C.F.R. § 3.303(b).  See Voerth v. West, No. 95-904 
(U. S. Vet. App. Oct. 15, 1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. 78, 81.  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveit, 5 Vet. App. 91, 92-93.  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection for certain 
"chronic diseases" may also be granted on a presumptive 
basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  As applied to the facts in this case, such 
diseases include cardiovascular-renal disease, including 
hypertension, if shown to be compensably disabling (10 
percent) within one year after service.  38 C.F.R. 
§ 3.307(a)(3).

In addition, there are certain presumptive diseases for 
former POWs.  If a former POW was interned or detained for 
not less than 30 days, the following diseases shall be 
service connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
service even if there is no record of such disease during 
service, provided the rebuttable presumptions of section 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition; pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder; 
organic residuals of frostbite (if it is determined that the 
veteran was interned in climatic conditions consistent 
therewith); post-traumatic osteoarthritis; irritable bowel 
syndrome; peptic ulcer disease; and peripheral neuropathy 
except where directly related to infectious causes.  38 
U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (1999).  A note to section 3.309(c) states that 
beriberi heart disease includes ischemic heart disease in a 
former POW who experienced localized edema during captivity.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention must be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e) (1999).

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Of record are the veteran's service medical records.  These 
records disclose that he suffered only from bronchitis during 
his internment as a POW, and that he had a normal recovery 
from this condition.  Following his repatriation, no other 
physical or mental abnormalities were found present on a 
September 1945 physical examination for flying status and on 
an October 1945 discharge physical examination.  The balance 
of the service medical records are entirely negative for any 
abnormalities of the chest or heart.

VA and private medical records in the file dated from 1984-94 
indicate that the veteran was first diagnosed with coronary 
artery disease and ischemic cardiomyopathy in 1994.  These 
records disclose that the veteran reported a history of 
sustaining a heart attack in 1957 at age 35, and although he 
reported that he did not receive any special medical care for 
this attack (angiogram, bypass surgery, etc.), the record 
reflects that he later testified at a hearing before VA 
hearing officer that his treatment under the care of a 
private physician for the 1957 heart attack, was limited to 
bedrest at home.  On this point, the Board observes that in 
connection with the development of his original claim for VA 
disability compensation or pension benefits, filed in 
February 1994, the veteran stated that he was receiving 
medical care for symptoms related to a heart attack suffered 
in 1957.

The aforementioned VA and private medical records from 1984-
94 further disclose that the veteran had a history of 
myocardial infarcts in 1964 and in 1994, as well as a history 
of lung cancer, with resection of the right lung in 1984 and 
a cancerous tumor in the left lung diagnosed in 1993.  These 
records also disclose that he received treatment for 
depression, hypertension and chronic obstructive pulmonary 
disease.

The veteran also filled out a "Former POW Medical History," 
VA Form 10-0048 in February 1994 in connection with his 
original claim for VA benefits.  He reported the following 
symptoms as experienced during his 18 months of captivity: 
chest pain; toothache; cavities; loss of teeth; chills; and, 
fever.  He specifically denied any problems with swelling of 
the joints, legs and/or feet, and muscles.  He again related 
on this report his history of sustaining a heart attack in 
1957 and he reported a history of having minor chest pain in 
prior years.

In addition to the above, the record reflects that the 
veteran was examined in March 1994 on a POW protocol 
examination.  He reported that his POW experience was 
significant for weight loss due to insufficient food (went 
from 165 to 135 pounds as a result of his captivity) and 
heavy smoking due to stress.  He stated that he had a heart 
attack after service due to his poor diet, cold, and too much 
smoking from his service experience.  With regard to smoking, 
the veteran reported a long history of smoking a pack a day 
dating back to about 19 or 20 years of age.  He denied any 
skin rashes or problems with his stomach as a result of his 
POW experience.  Medical diagnoses established as a result of 
veteran's reported medical history and the clinical 
examination included history of being a POW for two years in 
Germany; history of weight loss due to his POW experience; 
hypertension, controlled; several teeth missing probably 
secondary to malnutrition; status post myocardial infarction 
times two (last heart attack two weeks ago); and, 
cardiomegaly probably due to the myocardial infarctions.

The veteran subsequently reported in May 1995 that he was 
treated for flu and fever symptoms on three occasions in 
service, the first time before his captivity, the second time 
during his POW experience, and the third time shortly after 
his repatriation.  In addition, the record reflects that the 
veteran testified at a hearing in August 1995 in connection 
with his claim of service connection for ischemic heart 
disease.  In response to his representative's question 
regarding whether he experienced any swelling of the lower 
extremities during his captivity, the veteran testified, "I 
guess so, but I don't, I can't say yes they were swollen 
because I wasn't thinking of those kinds of things."  
Transcript at pg. 2.

Also submitted were three lay statements from former 
servicemen who knew the veteran during his POW experience.  
[redacted] stated that he and the veteran were roommates 
while detained at Stalagluft I, Barth, Germany, and that he 
remembered that the veteran complained of a sore neck as a 
result of an injury sustained from his parachute landing 
after his B-17 bomber was shot down.  [redacted] stated 
that he was the veteran's close friend and companion during 
their internment as POWs and that he remembered as well that 
the veteran sustained a head injury as a result of his 
parachute landing.  [redacted] stated that he and 
the veteran were roommates at Stalagluft I and that he 
remembered the veteran complaining about his neck and back 
and having headaches as a result of his difficult parachute 
landing in 1943.

Submitted with the aforementioned lay statements was a two-
paragraph statement prepared by a T. E. Clayton, M.D., on May 
12, 1995, addressed "To Whom It May Concern."  Dr. Clayton 
stated that the veteran had a history of significant 
congestive heart failure and obstructive pulmonary disease, 
and that as a result, some of his present chronic problems, 
particularly the obstructive pulmonary disease, were 
"possibly related to the conditions sustained during the 
period of time he spent in a prisoner of war camp."  Dr. 
Clayton added that although there was no way to prove this 
one-hundred percent, neither was there any way to disprove 
it, and accordingly, he gave the veteran the benefit of the 
doubt.               

The veteran reported essentially the same medical history as 
noted above on a VA psychiatric examination conducted in 
November 1995.  As a result of this examination, he was 
diagnosed with major depressive disorder in partial 
remission.  The veteran was subsequently service connected 
for the major depressive disorder.

The veteran expired on November [redacted], 1995, at the age of 73; 
the cause of death was due to a myocardial infarction.  There 
were no conditions listed as underlying or contributory 
causes of death to the infarction and an autopsy was not 
performed.  Terminal hospital records from the Cumberland 
Medical Center disclose that the veteran died in the 
emergency room of the Cumberland facility after the appellant 
found him at home lying unconscious in a prone position.  He 
had no pulse and was not breathing when the appellant found 
him.  The diagnostic impressions reported on the terminal 
discharge sheet were cardiopulmonary resuscitation 
unsuccessful/died in the emergency room; history of lung 
carcinoma, right side, with resection; and, history of 
congestive heart failure.

The appellant contends on appeal that her husband's heart 
disease was caused in service due to his POW experience and 
that accordingly, entitlement to service connection for same 
should be awarded, either on an accrued benefits basis, or 
alternatively, as the cause of death under 38 C.F.R. § 3.312.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death, to include the accrued claim 
for service connection for ischemic heart disease, is not 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) 
(where determinative issue involves either medical etiology 
or medical diagnosis, competent medical evidence is required 
to fulfill well-grounded-claim requirements for veterans 
benefits).

As detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of heart disease many years after 
service.  Moreover, as the medical evidence of record does 
not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the heart or chest in 
service, or which shows an etiological relationship between 
the veteran's heart disease (which is shown by the medical 
evidence to be related to the myocardial infarctions he 
sustained during his lifetime) and any incident or event from 
his service, service connection is not warranted for this 
condition on any basis, to include as a presumptive POW-
related disease.  As indicated above, presumptive service 
connection for ischemic heart disease for former POWs 
requires evidence showing that the POW experienced localized 
edema during captivity.  Although omissions in the service 
records are not fatal to the claim in this regard under 
38 C.F.R. § 3.304(e), in this case, the appellate record is 
clearly against a finding that he in fact suffered from edema 
during his POW internment.  The lay statements of the former 
POWs who knew the veteran as well as his own reported medical 
history provided on POW examination and medical history 
reports in connection with his original claim for VA benefits 
provides nothing in a way that could be construed even in the 
most favorable terms to the veteran that he suffered from 
edema or swelling of the joints, muscles or lower extremities 
during his POW experience.

In view of the above, the Board finds that the veteran's 
hearing testimony of August 1995, which is somewhat muddled 
on this point, is nevertheless impeached for purposes of 
establishing that he suffered from edema during his POW 
experience.  As such, there is no predicate factual basis in 
the record to well ground this claim under the presumptive 
service connection regulations for specifically enumerated 
chronic diseases (like cardiovascular-renal disease if 10 
percent disabling within a year after service) and for former 
POWs (like ischemic heart disease if 10 percent disabling at 
anytime after service).  The bottom line here is that the 
record in this case reflects a history of the veteran 
sustaining a heart attack over 10 years after service and a 
history of an initial diagnosis of heart disease nearly fifty 
years after service, with no medical-nexus evidence showing 
any relationship between the heart attacks/disease and any 
incident or event of service.  Also, while it is noted that 
the veteran reported a history of chest pain complaints 
during his POW experience, there is still no actual medical 
evidence which links his reported history of those complaints 
to the heart attack he suffered in 1957 or the development of 
heart disease many years thereafter.

Dr. Clayton's statement is also insufficient to well ground 
this claim as it does not provide any clinical support for 
his rather general statement that the veteran's chronic 
medical problems - congestive heart failure and obstructive 
pulmonary disease - might "possibly" be related to his POW 
experience.  This brief statement, completely unenhanced by 
clinical data or even other evidence showing that Dr. Clayton 
was the veteran's treating physician, appears to be based on 
no better factual grounds than the veteran's own reported 
medical history, which is not only contraindicated by the 
service medical records and his own medical history provided 
on other occasions, but which relevant caselaw clearly says 
is insufficient to well ground a claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical history recorded by 
medical professional unenhanced by any additional medical 
comment is not competent medical evidence to well ground a 
claim); see also Bloom v. West, 12 Vet. App. 185 (1999) (in a 
cause of death case, physician's use of the term "could," 
without supporting clinical data or other rationale to 
support opinion, was found by the Court to be too speculative 
to constitute medical-nexus evidence to well ground a claim 
where there was nothing else in the record that would 
otherwise give the opinion any substance).  The holding of 
the Court in the Bloom case is on point here: Dr. Clayton 
suggested a possible relationship between the veteran's heart 
disease and his POW experience, but he provided no supporting 
clinical data or rationale to support his opinion and, for 
the reasons set forth above, namely, an initial diagnosis of 
heart disease nearly fifty years after service with no solid 
factual grounds to establish that the veteran had tell-tale 
symptoms of ischemic heart disease from his POW experience, 
there is clearly nothing else in the appellate record which 
gives his opinion any degree of substance.

In summary, no medical evidence of record links the veteran's 
heart attack and/or ischemic heart disease to any event or 
etiology of his World War II-era military service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between any disease or 
injury treated in service and the development of heart 
disease long after service and the veteran's eventual death 
by the heart attack in November 1995, service connection on a 
direct basis for ischemic heart disease is not warranted as 
well.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  Moreover, 
presumption service connection for "hypertension" under 38 
C.F.R. § 3.307 is not warranted for the reasons stated above, 
i.e., no medical evidence showing the presence of the 
hypertension within one year after his military discharge in 
January 1946.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of heart disease in service and/or the related 
edema symptoms of the lower extremities for former POWs when 
the veteran's own reported medical history for same is 
clearly contraindicated and (2) a layperson's opinion to 
provide the necessary link showing the incurrence of such a 
disease in service and its etiological relationship to the 
cause of the veteran's death and/or whether he had ischemic 
heart disease as a result of his service.  As detailed above, 
the relevant caselaw requires that the "link" must be 
satisfied by competent medical evidence.  In this case, 
unfortunately for the appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veteran's death and/or 
whether he had ischemic heart disease as a result of his 
service.  On the basis of the above findings, the Board can 
identify no basis in the record that would make this claim 
for service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit at 92, Tirpak, at 610-
11; and Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death, to 
include service connection for ischemic heart disease on an 
accrued benefits basis, as not well grounded.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death, to include service connection for 
ischemic heart disease on an accrued benefits basis, is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

